Appellant was charged with burglary, and by further proper averments it was also alleged that he had theretofore been convicted of two successive felonies prior to the commission of the instant burglary charged, and the verdict of the jury found him guilty of the present burglary charge and also that he had previously been convicted of the successive felonies alleged in the indictment, whereupon the court assessed his punishment at confinement in the penitentiary for life under the habitual criminal statute.
The indictment properly charges the present offense and also properly charges the prior felony convictions. The record contains no statement of facts and no bills of exception are brought forward.
In such condition nothing is presented for review, and the judgment is affirmed. *Page 42